Citation Nr: 1451354	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The July 2008 rating decision, in pertinent part, continued a 50 percent rating for PTSD.  

The Board notes that subsequent to the July 2008 rating decision that continued a 50 percent rating for PTSD, the Veteran requested an increased rating for PTSD in August 2008 and provided additional relevant evidence in the form of VA medical records dated from June 2008 to October 2009.  Although the VA medical records supported the Veteran's new claim for an increased rating, the Board finds that it also constituted new and material evidence that was submitted within one year of the July 2008 rating decision denying an increased rating for PTSD.  See 38 C.F.R. § 3.156(b) (2014) (directing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  An October 2008 rating decision again denied an increased rating for PTSD.  In February 2009, within a year of the October 2008 rating decision, the Veteran again requested an increased rating for PTSD and submitted additional relevant evidence in the form of VA medical records dated from October 2008 to February 2009 and a March 2009 VA examination.  A May 2009 rating decision again denied an increased rating for PTSD.  The Veteran filed a Notice of Disagreement in July 2009.  The RO furnished the Veteran a Statement of the Case in July 2010, and the Veteran filed a Substantive Appeal (VA Form 9) later in July 2010.  Therefore, the Board accepts the Veteran's August 2008 and February 2009 statements (with VA medical records and VA examination results) as continuous prosecution of his previous claim for increase for PTSD filed in April 2008 that had been pending at the beginning of the appeal period.  

In November 2011, the Veteran testified before the Board at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

A September 2012 Board decision denied the Veteran's claim for increased rating for PTSD.  The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, pursuant to a August 2013 Joint Motion for Partial Remand, the Court issued an Order that remanded the part of the Board's decision denying increased rating for PTSD to the Board for further proceedings.  

In June 2014, the Veteran submitted additional evidence in the form of a June 2014 medical evaluation from his private physician.  However, in a June 2014 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that in the June 2014 private medical report, the Veteran's physician indicated that he was unemployable due to his service-connected PTSD.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for PTSD, and the Board has rephrased the issues to include a claim for a TDIU.

In July 2, 2014 correspondence, the Veteran was notified that the Veterans Law Judge who conducted the aforementioned November 2011 hearing is no longer employed by the Board.  He was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  38 C.F.R. § 20.717 (2014).  He was informed that if he did not respond within 30 days of the letter to indicate his preference, then the Board would assume that he did not wish for another hearing and proceed to adjudicate his case.  Although the Veteran responded on July 14, 2014 that he wished to appear at another hearing before a Veterans Law Judge of the Board in Washington, D.C., he subsequently withdrew that hearing request on July 30, 2014 by indicating that he did not wish to appear at a hearing and that the Board should consider his case on the evidence of record.  Therefore, as the Veteran withdrew his request for an additional hearing within 30 days of the July 2, 2014 letter, the Board will proceed to consider the Veteran's case on the evidence of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from August 2010 to July 2014, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, additional development is needed prior to further disposition of the claims.  

Subsequent to the August 2013 Order by the Court, new evidence was received in July 2013, August 2013, and August 2014 in the form of VA medical records dated from August 2010 to July 2014 that pertained to the level of severity of the Veteran's PTSD.  No waiver of RO consideration was submitted for the additional VA medical records.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board has no discretion and must remand the claims to the RO for readjudication with consideration of the newly submitted evidence.  

Finally, as noted above, a claim for a TDIU due to PTSD was raised in the June 2014 private medical evaluation where the physician indicated the Veteran was unable to maintain gainful employment due to his PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim or provided VA Form 21-8940.  Therefore, he should be provided with such notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 
 
2.  After the development requested above has been completed, the record should again be reviewed, to include consideration of VA medical records dated from August 2010 to July 2014.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



